NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brett Field on May 5, 2021.
The application has been amended as follows: 
Replace claim 1 with the following and ALLOW: 
“An antiseptic composition consisting of a sodium chlorite stock solution, an activating buffer and, optionally, a surfactant, wherein:
(a)	the sodium chlorite stock solution consists of sodium chlorite, water and optionally one or more additional compounds selected from the group consisting of sodium chloride, sodium hydrogen carbonate, sodium formate, methanol, and sodium chlorate; and
(b)	the activating buffer consists of sodium phosphate monobasic monohydrate, sodium hydroxide, citric acid and water.”
ALLOW claims 2-4.
Cancel claim 5.
Rejoin claim 6 and ALLOW.
claim 7.
ALLOW claim 9.
Cancel claims 10-15.
ALLOW claims 16-17.
Replace claim 18 with the following and ALLOW: 
“The antiseptic composition of claim 1, wherein the sodium phosophate monobasic monohydrate is present in an amount of 0.15% w/v to 0.83% w/v.”
Replace claim 19 with the following and ALLOW:
“The antiseptic composition of claim 1, wherein the citric acid is present in an amount of 0.17% w/v to 0.35% w/v.”
ALLOW claims 20-21.
Cancel claims 22-25.
Reasons for Allowance
The claimed invention is drawn to antiseptic compositions consisting of sodium chlorite and water in combination with an activating buffer wherein the activating buffer consists of sodium phosphate monobasic monohydrate, sodium hydroxide, citric acid and water.  A variety of sodium chlorite compositions are known, many of which further comprise a buffer (see, e.g., Huth et al (US 7,923,469; of record)).  However, a thorough search of the art did not identify any such compositions comprising the instantly claimed activating buffer.  Furthermore, the prior art did not suggest any obvious motivation to formulate sodium chlorite compositions in the instantly claimed activating buffer.  And since the claimed compositions contain written support and are considered to be enabled, the claims are ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611